DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 01/09/2020.
	Currently, claims 1-19 are examined as below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 01/09/2020. The IDS has been considered.
	
Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 5 does not refer to a preceding claim. Instead, claim 5 depends from the same claim 5.  See MPEP § 608.01(n).  Accordingly, the claim 5 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite for three reasons:
	First, the abbreviation “LED” has not been clearly defined in the claim. It is unclear what is necessarily required by the abbreviation “LED.”
	Second, the limitation “wherein said receiving space (15) is dimensioned and configured to receive an LED” renders the claim indefinite. It is unclear whether such LED is the same LED as recited earlier in the claim.
	Third, the limitation “wherein said receiving space (15) is dimensioned and configured to receive an LED (18) projecting over a planar device surface (12)” render the claim indefinite. It is unclear whether such planar device surface is the same planar device surface as recited earlier in the claim.
	Claim 9 is indefinite, because the limitation “said light” was not mentioned in the base claim 1 and the intervening claims 4 and 7. There is insufficient antecedent basis.
	Claim 10 is indefinite, because the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not 
	Claim 11 is indefinite, because:
	First, the limitation “the plastic” was not mentioned in the base claim 1 and intervening claim 5. There is insufficient antecedent basis.
	Second, the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, because the upper and lower limits associated with the term “about” within a claim limitation cannot be clearly determined.
	Third, “the ratio” was not mentioned in the base claim 1 and intervening claim 5. There is insufficient antecedent basis.
	Independent claim 12 is indefinite, because:
	First, the abbreviation “LED” has not been clearly defined in the claim. It is unclear what is necessarily required by the abbreviation “LED.”
	Second, the limitation “wherein said receiving space (15) is dimensioned and configured to receive an LED” renders the claim indefinite. It is unclear whether such LED is the same LED as recited earlier in the claim.
	Third, the limitation “wherein said receiving space (15) is dimensioned and configured to receive an LED (18) projecting over a planar device surface (12)” render the claim indefinite. 
	Claim 17 is indefinite, because:
	First, “wherein emitting body (13)” render the claim indefinite. It is unclear whether such emitting body is the same emitting body as recited in the base claim 12.
	Second, the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, because the upper and lower limits associated with the term “about” within a claim limitation cannot be clearly determined.
	Third, the limitation “the ratio” was not mentioned before. There is insufficient antecedent basis.
	Independent claim 18 is indefinite, because:
	First, the abbreviation “LED” has not been clearly defined in the claim. It is unclear what is necessarily required by the abbreviation “LED.”
	Second, the limitation “the underside of the fastening web” renders the claim indefinite. Such “underside of the fastening web” was not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 2-11, 13-17 and 19 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0031009 A1 to Kodaira et al. (“Kodaira”).

    PNG
    media_image1.png
    343
    408
    media_image1.png
    Greyscale

Regarding independent claim 1, Kodaira in Figs. 1A-1C and Annotated Fig. 1B teaches a covering element 5 (¶ 31, second resinous sealing member 5) for covering an LED 3 (¶ 31, LED element 3) on a planar device surface 2 (¶ 32, circuit board 2) comprising an emitting body 5t (Annotated Fig. 1B) and a fastening web 5b (Annotated Fig. 1B & ¶ 48, portion 5b as a plate that connects and secures elements 5t and circuit board 2 through an adhesive, which makes portion 5b a fastening web) connected to the emitting body 5t, wherein a receiving space (Figs. 1A-1C & Annotated Fig. 1B, the space accommodating LED element 3) is formed between the fastening web 5b and the emitting body 5t (Annotated Fig. 1B, the space that accommodates the LED element 3 has portion 5t on the top and portion 5b on the sides of the space, which is the same structure of the space formed between the fastening web and the emitting body as the Applicant purported in disclosure (see Figs. 2-3 of the present application), where the receiving space 15 is formed with the emitting body 13 on the top and fastening web 14 on the sides), wherein said receiving space is dimensioned and configured to receive an LED 3 projecting over a planar device surface 2.
Regarding claim 2, Kodaira in Figs. 1A-1C and Annotated Fig. 1B further teaches the emitting body 5t directly adjoins the fastening web 5b.
Regarding claim 3, Kodaira in Figs. 1A-1C and Annotated Fig. 1B further teaches an adhesive (¶ 48, adhesive) is disposed on the fastening web 5b, said adhesive is on a side of the fastening web 5b facing away from the emitting body 5t (¶ 48, adhesive secures the sealing member 5 to the circuit board 2 i.e., adhesive is on the surface of sealing member portion 5b facing towards the circuit board 2 and facing away the portion 5t).
Regarding claim 4, Kodaira in Annotated Fig. 1B further teaches the emitting body 5t is formed from plastic (¶ 73, sealing member 5, including portion 5t, comprises polycarbonate1, which is a plastic material).
Regarding claim 5, Kodaira in Annotated Fig. 1B further teaches the emitting body 5t is made of polycarbonate (¶ 73).
Regarding claim 6, Kodaira in Annotated Fig. 1B further teaches the fastening web 5b is formed from plastic (¶ 73, sealing member 5, including portion 5b, comprises polycarbonate2, which is a plastic material).
Regarding claim 7, Kodaira in Annotated Fig. 1B further teaches the fastening web 5b, is made of polycarbonate (¶ 73).
	Regarding claim 8, Kodaira in Figs. 1A-1C and Annotated Fig. 1B further teaches light is permitted through the emitting body 5t at a ratio of emitted light to transmissivity through the emitting body 5t (¶ 73 & ¶ 39, the emitting body 5t of the sealing member 5 is formed of translucent polycarbonate, which is the same material as the Applicant purported in disclosure for the emitting body (i.e., polycarbonate; see claim 5), therefore the light permitted through the emitting body 5t is at a ratio of emitted light to transmissivity through the emitting body as claimed. Furthermore, a light permitted through a translucent emitting body 5t would be at a ratio of emitted light to transmissivity through the emitting body).
Regarding claim 9, Kodaira in Figs. 1A-1C and Annotated Fig. 1B further teaches said light is at a 640nm wavelength (since Kodaira’s sealing member 5 (i.e., portion 5t as indicated in 

Regarding independent claim 12, Kodaira in Figs. 1A-1C and Annotated Fig. 1B teaches an effect device 1 (¶ 30, light emitting apparatus 1) having an LED 3 (¶ 31, LED element 3) disposed on a planar device surface 2 (¶ 32, circuit board 2) of said effect device 1 having a covering element 5 (¶ 31, second resinous sealing member 5), wherein the covering element 5 has an emitting body 5t (Annotated Fig. 1B) and a fastening web 5b (Annotated Fig. 1B & ¶ 48, portion 5b as a plate that connects and secures elements 5t and circuit board 2 through an adhesive, which makes portion 5b a fastening web) connected to the emitting body 5t, wherein a receiving space (Figs. 1A-1C & Annotated Fig. 1B, the space accommodating LED element 3) is formed between the fastening web 5b and the emitting body 5t (Annotated Fig. 1B, the space that accommodates the LED element 3 has portion 5t on the top and portion 5b on the sides of the space, which is the same structure of the space formed between the fastening web and the emitting body as the Applicant purported in disclosure (see Figs. 2-3 of the present application), where the receiving space 15 is formed with the emitting body 13 on the top and fastening web 14 on the sides), wherein said receiving space is dimensioned and configured to receive an LED 3 projecting over a planar device surface 2.
Regarding claim 13, Kodaira in Figs. 1A-1C and Annotated Fig. 1B further teaches the emitting body 5t directly adjoins the fastening web 5b.
Regarding claim 14, Kodaira in Figs. 1A-1C and Annotated Fig. 1B further teaches an adhesive (¶ 48, adhesive) is disposed on the fastening web 5b, said adhesive is on a side of the fastening web 5b facing away from the emitting body 5t (¶ 48, adhesive secures the sealing member 5 to the circuit board 2 i.e., adhesive is on the surface of sealing member 5 facing towards the circuit board 2 and facing away the portion 5t).
Regarding claim 15, Kodaira in Annotated Fig. 1B further teaches the emitting body 5t is made of polycarbonate (¶ 73, sealing member 5, including portion 5t, comprises polycarbonate).
Regarding claim 16, Kodaira in Annotated Fig. 1B further teaches the fastening web 5b is made of polycarbonate (¶ 73, sealing member 5, including portion 5b, comprises polycarbonate).

Regarding independent claim 18, Kodaira in Figs. 1A-1C and Annotated Fig. 1B teaches a covering element 5 (¶ 31, second resinous sealing member 5) comprises an emitting body 5t (Annotated Fig. 1B) directly adjoined to a fastening web 5b (Annotated Fig. 1B & ¶ 48, portion 5b as a plate that connects and secures elements 5t and circuit board 2 through an adhesive, which makes portion 5b a fastening web), and a receiving space (Figs. 1A-1C & Annotated Fig. 1B, the space accommodating LED element 3) defined by the emitting body 5t adjoined to the fastening web 5b, wherein the fastening web 5b is configured to be attached to a device surface 2 (¶ 32, circuit board 2), wherein the receiving space is dimensioned and configured to an LED 3 (¶ 31, LED element 3) on the device surface 2 such that the LED 3 dips into the receiving space (Figs. 1A-1C & Annotated Fig. 1B).
Regarding claim 19, Kodaira in Annotated Fig. 1B further teaches a fastenable material (¶ 48, adhesive for securing sealing member 5 to circuit board 2 i.e., fastenable material) is disposed on the underside of the fastening web 5b (Figs. 1A-1C, Annotated Fig. 1B & ¶ 48, the adhesive is on the surface of portion 5b facing towards the circuit board 2 i.e., underside of the portion 5b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaira.
	Regarding claim 10, Kodaira does not explicitly disclose a range of about 10% to 60% of said light is permitted through the emitting body.

According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Kodaira teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of a range of about 10% to 60% of said light is permitted through the emitting body produce unexpected results that are different in kind and not different in degree, said general conditions taught by Kodaira renders claim 10 obvious.
Regarding claim 11, Kodaira does not disclose said plastic thickness permits passage of about 10% to 60% of a 640nm wavelength of light through the emitting body relative to the ratio of emitted light to transmissivity through the emitting body. 
However, Kodaira teaches a general condition in which the plastic 5t has a thickness (Figs. 1A-1C & Annotated Fig. 1B).     
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
unexpected results that are different in kind and not different in degree, said general conditions taught by Kodaira renders claim 11 obvious.
Regarding claim 17, Kodaira does not disclose emitting body permits passage of about 10% to 60% of a 640nm wavelength of light through the emitting body relative to the ratio of emitted light to transmissivity through the emitting body. 
However, Kodaira teaches a general condition in which the emitting body 5t is formed of polycarbonate (¶ 73) and has a thickness (Figs. 1A-1C & Annotated Fig. 1B), in which the material and the thickness of the emitting body determine the ratio of emitted light to light passing through the emitting body (transmissivity) having the wavelength 640 nm (see paragraph 10 in the specification of the present application).
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Kodaira teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of emitting body permits passage of about 10% to 60% of a 640nm wavelength of light through unexpected results that are different in kind and not different in degree, said general conditions taught by Kodaira renders claim 17 obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.L./Examiner, Art Unit 2895               
         
/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                   




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2008/0212319 A1 discloses polycarbonate is a plastic material.
        2 U.S. Patent Publication No. 2008/0212319 A1 discloses polycarbonate is a plastic material.